DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/20 and 11/28/20 has been considered by the examiner.

	Examiner’s Note:
	The examiner would like to note that contrary to the applicant’s statement that an English translation has been resubmitted for the references that were not considered in the IDS filed on 08/25/19 & 12/19/19 & 09/17/20 as can be seen on page 5 of the response filed on 12/29/20, there is no English translation submitted together with the resubmitted foreign documents on 10/19/20 and as such said documents from the IDS filed on 08/25/19 & 12/19/19 & 09/17/20 will not be considered until such point as a concise explanation of the relevance and/or an English translation or a portion thereof is submitted for examiner review as indicated in MPEP 609.01.


Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 2-5, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 04/23/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Fei Shen (Reg. # 68,520) on 1/12/21.

START OF AMENDMENT:
The application has been amended as follows: 

(Currently Amended).  The antenna system according to claim 1, whereinwhen the first target antenna unit set comprises a plurality of first target antenna units, the plurality of first target antenna units are adjacently arranged in the antenna array; and if the second target antenna unit set comprises a plurality of second target antenna units, the plurality of second target antenna units are adjacently arranged in the antenna array.


3 (Currently Amended).  The antenna system according to claim 1, whereinwhen the first target antenna unit set comprises a plurality of first target antenna units, at least one second target antenna unit is arranged between any two adjacent first target antenna units of the plurality of first target antenna units in the antenna array.

END OF AMENDMENT.


Allowable Subject Matter
Claims 1-5 and 7-9 are allowed.

The following are details of the closest prior arts of record found:
SHAPIRA (US Patent Publication 2003/0073463) discloses a system wherein a directional antenna subsystem controller coupled to a beam shaping portion which is in 
Aiken et al. (US Patent 6,304,214) discloses a system wherein the system includes a first array for operating in a transmit mode and a receive mode and a second array for operating in the receive mode and discloses a first array includes groups of antenna elements arranged to produce a transmit radiation pattern and a second array that has at least one group of antenna elements that are dedicated to receive only mode.



The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are clear on the record.  And after a thorough search and further examination, Claims 1-5 and 7-9 are found to be allowable because the closest prior art found of SHAPIRA (US Patent Publication 2003/0073463) and Aiken et al. (US Patent 6,304,214) and Scherzer et al. (US Patent 6,760,603) fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “wherein when the first antenna unit set comprises a plurality of fourth target antenna units, at least one target antenna unit is arranged between any two adjacent fourth target antenna units of the plurality of fourth target antenna units in the antenna array, and the target antenna unit is the first target antenna unit and/or the second target antenna unit” in the specific order, structure and combination of limitations recited, inter alia, by the independent claim 1 of the claimed invention.  
The dependent claims are found to be allowable based on their dependency on the allowed independent claims and for the same reasons as indicated above.




Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540.  The examiner can normally be reached on Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645